United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   December 16, 2013

                                         Before

                           DIANE P. WOOD, Chief Judge

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, District Judge



No. 13-1854

UNITED STATES OF AMERICA,                         Appeal from the United States
                 Plaintiff-Appellee,              District Court for the Western
                                                  District of Wisconsin.
      v.
                                                  No. 3:11-cr-00126-bbc-1
BERNARD C. SEIDLING,
               Defendant-Appellant.               Barbara B. Crabb,
                                                    Judge.

                                       ORDER

     The opinion issued in the above-entitled case on December 16, 2013, is hereby amended
as follows:

        Page 13, line 13, first full paragraph: Although Seidling “entered a plea
        of guilty” should be changed to: Although Seidling “stipulated to the
        facts”.